Citation Nr: 0500359	
Decision Date: 01/06/05    Archive Date: 01/19/05

DOCKET NO.  02-01 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of amoebic dysentery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to March 
1988.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 decision by the RO which, among 
other things, denied service connection for a psychiatric 
disorder.

In September 2002, the Board ordered internal development of 
the veteran's claim.  Additional evidence was obtained; 
however, in May 2003 the United States Court of Appeals for 
the Federal Circuit invalidated the regulation that had 
permitted the Board to obtain and review new evidence without 
obtaining a waiver from the appellant.  Disabled Am. Veterans 
v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  
Accordingly, that same month, the Board remanded the 
veteran's claim to the RO.  The RO took further action on the 
claim, and the case was returned to the Board in July 2004.
 
By its July 2001 decision, the RO also denied the veteran's 
application to reopen a claim for service connection for 
amoebic dysentery.  In his notice of disagreement (NOD), 
dated in August 2001, the veteran advanced argument to the 
effect that he complained of vomiting and abdominal pain on 
numerous occasions during service, and that he had to 
"sneak" to a hospital to get treatment for "amebasite."  
In the Board's view, these statements can reasonably be 
construed as an NOD with respect to his application to reopen 
a claim for service connection for residuals of amoebic 
dysentery.  See 38 C.F.R. § 20.201 (2001).  To date, the RO 
has not furnished the veteran a statement of the case (SOC) 
as to this issue.  This matter is addressed in further 
detail, below.

For the reasons set forth below, this appeal is being 
REMANDED to the RO, via the Appeals Management Center (AMC) 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.


REMAND

In September 2002, the Board requested that the veteran be 
afforded a psychiatric examination for purposes of obtaining 
a medical opinion as to "the likely date of onset of any 
current chronic acquired psychiatric disorder, and whether it 
is related to psychiatric problems in service."  The veteran 
was examined in April 2003, and it was concluded that he had 
a dysthymic disorder; a history of major depressive episode, 
resolved; and a personality disorder, not otherwise specified 
(with borderline traits).  The examiner provided the 
necessary information with respect to the personality 
disorder and major depressive episode.  However, he did not 
provide a clear opinion as to the onset and etiology of the 
veteran's dysthymic disorder.  This needs to be obtained.  
See, e.g., Stegall v. West, 11 Vet. App. 268, 271 (1998).

The record indicates that the veteran is in receipt of 
disability benefits from the Social Security Administration 
(SSA).  It is not clear from the record whether psychiatric 
disability played a role in the award of benefits.  Because 
it is possible that the materials associated with the award 
could contain information relevant to the veteran's claim, 
they should be obtained.

The veteran has reported having disciplinary problems in 
service, to include receiving a Captain's mast in 1982.  
Because it appears that his service personnel records may 
contain evidence relevant to his claim, they should also be 
obtained.

When the veteran filed his application for service connection 
in September 1999, he indicated that he had received 
treatment for "service connected problems" at VA facilities 
in Gainesville, Orlando, and Daytona Beach, Florida; San 
Antonio, Texas; and Little Rock, Arkansas.  The RO made 
attempts to obtain records from the identified facilities; 
however, it limited some of its requests to the period on and 
after September 1, 1998, and no records of treatment were 
ever received.  On remand, the RO should contact the veteran 
to clarify whether he has ever received mental health 
treatment at any of these facilities.  If so, efforts should 
be made to obtain the relevant reports of that treatment.

Finally, as noted above, although the veteran filed a timely 
NOD with respect to the RO's July 2001 denial of his 
application to reopen a claim for service connection for 
residuals of amoebic dysentery, no SOC as to that issue has 
been furnished.  See Introduction, supra.  This needs to be 
accomplished as well.  See, e.g., 38 C.F.R. §§ 19.26, 20.201, 
20.302(a) (2001); Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999).

The veteran is hereby notified that it is his responsibility 
to report for the examination scheduled in connection with 
this remand, and to cooperate in the development of his case.  
The consequences of failure to report for a VA examination 
without good cause may include denial of his claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).

For the reasons stated, this case is REMANDED to the RO via 
the AMC for the following actions:

1.  The RO should ask the veteran to provide 
any additional, relevant evidence in his 
possession that pertains to his claim for 
service connection for a psychiatric 
disorder.  He should also be asked to 
identify any VA facilities where he has 
received mental health treatment since the 
time of his separation from service, and the 
approximate dates thereof.  If the veteran 
provides adequate identifying information, 
efforts should be undertaken to assist him in 
obtaining the records identified, following 
the procedures set out in 38 C.F.R. § 3.159.  
The evidence obtained, if any, should be 
associated with the claims file.

2.  The RO should ask the SSA to provide 
copies of any records pertaining to the 
veteran's award of SSA disability benefits, 
to include any medical records considered in 
making that award.  The materials obtained 
should be associated with the claims file.

3.  The RO should contact the service 
department and asked it provide a complete 
copy of the veteran's service personnel 
record.  The materials obtained should be 
associated with the claims file.

4.  After the foregoing development has been 
completed, the RO should return the claims 
file to the VA psychiatrist who evaluated the 
veteran in April 2003.  The examiner should 
be asked to review the expanded record and to 
prepare a supplemental report indicating the 
extent to which, if any, the additional 
evidence received impacts on his prior 
opinion as to the likely onset and etiology 
of the veteran's current psychiatric 
conditions.  The examiner should be asked to 
offer a specific opinion as to whether it is 
at least as likely as not (i.e., whether it 
is 50 percent or more probable) that the 
veteran's currently noted dysthymic disorder 
had its onset in service or is related to 
psychiatric problems shown in service.  A 
complete rationale should be provided.  The 
examination report should be signed by the 
physician, and it should be noted in the 
examination report that the claims file has 
been reviewed.  If the examiner who evaluated 
the veteran in April 2003 is unavailable, the 
RO should schedule the veteran for an 
examination with another psychiatrist for 
purposes of obtaining the requested 
information.

5.  Thereafter, the RO should take 
adjudicatory action on the veteran's claim 
for service connection for a psychiatric 
disorder.  If the benefit sought remains 
denied, the RO should issue a supplemental 
SOC (SSOC) to the veteran and his 
representative.

6.  The RO should re-examine the veteran's 
application to reopen his claim for service 
connection for residuals of amoebic dysentery 
to determine whether additional development 
or review is warranted.  If no preliminary 
action is required, or when it is completed, 
the RO should furnish the veteran an SOC in 
accordance with 38 C.F.R. § 19.29, unless the 
claim is resolved by granting the benefit 
sought on appeal or the NOD is withdrawn.  
The claim should be certified to the Board 
for appellate review if, and only if, a 
timely substantive appeal is received.

After the veteran and his representative have been given an 
opportunity to respond to the relevant SOC and/or SSOC, the 
claims file should be returned to this Board for further 
appellate review.  No action is required by the veteran until 
he receives further notice, but he may furnish additional 
evidence and argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  The purposes of this remand are to 
procure clarifying data and to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2003).


